DETAILED ACTION
The action is responsive to the communications filed on 08/11/2021. Claims 1-21 are pending in the case. Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
DeMaris et al. (US Patent Pub. No. 20170285889 A1) discloses a request to generate a content item collection, generating the collection comprising one or more tiles corresponding to content items, sending the collection for display to a client device, allowing the user to insert a content item into a tile of the collection, updating the collection and generating a link to the inserted content item.
Arrouye et al. (US Patent Pub. No. 20130311597 A1) discloses a collection database that stores collection item identifiers that uniquely identify collection items and sending requests to modify a collection item using the collection item identifier.
Matthews et al. (US Patent Pub. No. 20050198584 A1) discloses defining tile formatting options defining how content items and metadata are displayed for all content item tiles within a collection.
Caine et al. (US Patent Pub. No. 20140229854 A1) discloses generating empty content item collections having placeholder content tiles.
Lakra (US Patent Pub. No. 20140258915 A1) discloses a content item collection containing a private view and selectively displaying the private view of the content item collection depending upon a privilege level of a user requesting the content item.
Eklund (US Patent Pub. No. 20160191997 A1) discloses hovering over content items in a content item collection in order to display a preview of a portion of the content item.

Hawa et al. (US Patent Pub. No. 20190012053 A1) discloses generating protected shared links for content items in a content collection.
However the features of each tile of a plurality of tiles comprising a respective graphical element defining one or more tile formatting options for a respective tile of the plurality of tiles and the tile formatting option for a first tile is based on a user interaction with a first graphical element dedicated to the first tile, the first graphical element defining the one or more tile formatting options for the first tile when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171